Upon Motion of Benjamin Whitaker Esq. (of Council for the Defendant in this Cause) Representing to this Court, That the Arbitration, Set on foote between the Partys, Could not be perfected by the time already-limitted, And the partys differing, in regard to the Arbitrators and the Umpire And both Partys now consenting to leave it to this Court, to Appoint Arbitrators. It is by this Court Ordered at the desire and Consent of the Partys present That All matters in difference depending in this Court between the said Partys, be Referred to Doctor Thomas Cooper Mr. Jacob Motte and Capt. Robert Brew-ton Or any two of them, Who are to Settle and give in theire Award in write-ing in one Month from the date hereof, And It is further Ordered That the Defendant do Allow to the Complainant the Summe of 40s per Weelte, in the mean time for her Subsistance, And that the Award so made, Shall be a Rule of this Court to bind both Partys.